Notice of Pre-AIA  or AIA  Status


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicole Tepe, Ph.D., on 02/22/2021.

The application has been amended as follows: 


 (Currently Amended)	A method of treating a proliferative disorder due to 

    PNG
    media_image1.png
    419
    366
    media_image1.png
    Greyscale
( “RCM-1”), or a pharmaceutically acceptable salt thereof; 
and a pharmaceutically acceptable excipient. 
(Previously Presented) The method of claim 1, wherein said proliferative disorder is selected from a RASopathy, a LAM disease, a fibrotic disorder, a chronic inflammatory disorder, or a cancer.
(Previously Presented) The method of claim 1, wherein said proliferative disorder is cancer selected from an adenocarcinoma, a melanoma, a rhabdomyosarcoma, a non-small cell lung cancer (NSCLC), a head and neck squamous carcinoma, a hepatocellular carcinoma (HCC), an intrahepatic cholangiocarcinoma, a colon carcinoma, a basal cell carcinoma, an infiltrating ductal breast carcinoma, an anaplastic astrocytoma, a glioblastoma, a pancreatic carcinoma, a gastric cancer, an acute myeloid leukemia, a lung cancer, a liver cancer, a breast cancer, a prostate cancer, and a brain cancer.
(Original) The method of claim 1, wherein said proliferative disorder is selected from A549 lung adenocarcinoma and KPC-2 pancreatic carcinoma.
(Previously Presented) The method of claim 1, wherein said proliferative disorder or said cancer overexpresses FOXM1 and wherein said proliferative disorder or said cancer further contains a RAS mutation.
(Previously Presented) The method of claim 1, wherein said composition is administered in an amount sufficient to cause one or more of the following: a decrease in tumor growth, a decrease in tumor cell proliferation, increased tumor cell apoptosis, inhibition of metastatic dissemination of cancer, improvement in patient survival, reduced ability of tumor cells to form colonies, and reduced ability of tumor cells to migrate. 
(Currently Amended) The method 
(Previously Presented) A method of reducing the amount of a chemotherapeutic agent administered to an individual in need thereof, comprising the step of administering a composition of claim 1 to said individual prior to, concurrently with, or following administration of said chemotherapeutic agent.
(Currently Amended)	The method of claim 8, wherein said chemotherapeutic agent is selected from a taxane, a platinum-based agent, an anthracycline, an alkylating agent, a vinca alkaloid, an epothilone, a histone deacetylase inhibitor, a topoisomerase I and II inhibitor, a kinase inhibitor, a nucleotide analog, 
(Currently Amended) A composition comprising RCM-1, or a pharmaceutically acceptable salt thereof, and one or more chemotherapeutic agents selected from a taxane, 
(Cancelled)
(Cancelled)	
(Cancelled)	
(Cancelled)	
(Currently Amended)	The composition of claim 10, further comprising one or more chemotherapeutic agents selected from a taxane, a platinum-based agent, an anthracycline, an alkylating agent, a vinca alkaloid, an epothilone, a histone deacetylase inhibitor, a topoisomerase I and II inhibitor, a kinase inhibitor, a nucleotide analog, 

Conclusion
Claims 1-10 and 15 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


/THOMAS S HEARD/Primary Examiner, Art Unit 1654